DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 22 February 2022, which papers have been made of record.
Claims 1-5, 9-11, and 13-20 are currently presented for examination, of which claims 1-4 and 20 have been withdrawn from consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Burns on 3 March 2022.

The application has been amended as follows: 



Claim 5 (Currently amended). A method of imprinting a belt sheave without removal of an associated belt frictionally engaged with the belt sheave, the method comprising:
	placing a first knurling wheel of a tool against a circumferentially extending section of [[a]] the belt sheave not in contact with the belt;
	rotating the belt sheave;
	biasing the first knurling wheel against the belt sheave; and
	actuating a jack screw of the tool to bias the first knurling wheel against the belt sheave, thereby inducing rotation of the first knurling wheel by the rotating belt sheave and inducing the production of friction producing imprints upon the belt sheave for increasing friction between the belt and the belt sheave.

Claim 9 (currently amended). The method set forth in claim 5, wherein the first knurling wheel is biased against an exposed section of a cylindrical section of the belt sheave.

Claim 10 (currently amended). The method set forth in claim 5, wherein the tool is placed between two belt segments of the belt and beneath the belt sheave.

Claim 11 (Currently amended). The method set forth in claim 5, further comprising:
mounting a body of the tool to a support structure upon which the belt sheave is rotationally engaged.

Claim 15 (Currently amended). The method set forth in claim 5, wherein a second knurling wheel is biased against the belt sheave.

Claim 16 (Currently amended). The method set forth in claim 15, further comprising:
	mounting a body of the tool to a support structure upon which the belt sheave is rotationally engaged.

Claim 20 (Canceled).
Allowable Subject Matter
Claims 5, 9-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 5, the prior art of record does not explicitly disclose or fairly teach “actuating a jack screw of the tool to bias the first knurling wheel against the belt sheave, thereby inducing rotation of the first knurling wheel by the rotating belt sheave and inducing the production of friction producing imprints upon the belt sheave for increasing friction between the belt and the belt sheave,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/04/2022